Citation Nr: 0933841	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis A.  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to restoration of service connection for 
hepatitis C.

4.  Entitlement to an initial increased rating for hepatitis 
C, evaluated as 10 percent disabling prior to November 24, 
2004 and 20 percent disabling as of November 24, 2004.

5.  Entitlement to an initial increased rating for 
degenerative joint disease with meniscus tear of the right 
knee, evaluated as 10 percent disabling prior to February 6, 
2006 and 20 percent disabling as of February 6, 2006.  

6.  Entitlement to an initial increased rating for 
degenerative joint disease and postoperative lateral 
meniscectomy of the left knee, evaluated as 10 percent 
disabling. 

7.  Entitlement to an earlier effective date for an 
adjustment disorder with anxiety.

8.  Entitlement to service connection for right middle finger 
condition. 

9.  Entitlement to an increased rating for residuals of a 
fracture of the right first toe, evaluated as 10 percent 
disabling.

10.  Entitlement to an increased rating for tinnitus, 
evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for right hip 
degenerative joint disease, evaluated as 10 percent 
disabling.

12.  Entitlement to an increased rating for left hip 
degenerative joint disease, evaluated as 10 percent 
disabling.

13.  Entitlement to an increased rating for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, evaluated as 10 percent disabling as of February 18, 
2005 and 20 percent disabling as of April 29, 2008.

14.  Entitlement to an increased rating for bilateral foot 
plantar fasciitis, evaluated as 10 percent disabling.

15.  Entitlement to special monthly compensation based on 
need for aid and attendance. 


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 that 
denied service connection for hepatitis A and right ear 
hearing loss by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Bay Pines, Florida, a May 2006 rating 
decision that addressed entitlement to an increased rating 
for hepatitis C and bilateral knees, a March 2007 rating 
decision that denied entitlement to an earlier effective date 
for an adjustment disorder with anxiety and a January 2009 
rating decision that severed service connection for hepatitis 
C by the RO in Denver, Colorado.

The issues of service connection for right ear hearing loss, 
an increased rating for hepatitis C and an earlier effective 
date for service-connected adjustment disorder with anxiety 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran does not have a current diagnosis of hepatitis A.

2.  The evidence does not show that the grant of service 
connection for hepatitis C was clearly and unmistakably 
erroneous.

5.  The Veteran's right knee disability is manifested by x-
ray evidence of degenerative joint disease with limitation of 
motion for the entire appeals period.

6.  As of September 17, 2005, the Veteran's right knee 
disability is manifested by a meniscus tear, constant pain, 
buckling and giving way.

7.  The Veteran's left knee disability is manifested by x-ray 
evidence of degenerative joint disease with limitation of 
motion for the entire appeals period.

8.  As of October 1, 2005, the evidence shows that the 
Veteran underwent lateral meniscectomy with symptoms of 
constant pain, buckling and giving way.  

8.  In a letter dated in March 2009 and during his April 2009 
hearing, the Veteran withdrew from appellate consideration 
the issues of entitlement to service connection for a right 
middle finder condition, entitlement to an increased rating 
for tinnitus, residuals of a fracture of right first toe, 
bilateral degenerative joint disease of the hips, 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, bilateral foot plantar fasciitis and 
entitlement to special monthly compensation based on need for 
aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis A have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria to sever service connection for the 
Veteran's hepatitis C have not been met.  38 U.S.C.A. §§ 
1110, 5109 (West 2002); 38 C.F.R. §§ 3.1(m), 3.105(d), 3.303, 
3.307, 3.309 (2008).

3.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
been not been met prior to February 6, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2008).

4.  The schedular criteria for a separate 10 percent rating 
for degenerative joint disease of the right knee have been 
met as of February 6, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

5.  The schedular criteria for an initial 20 percent 
disability evaluation for meniscus tear of the right knee 
between September 17, 2005 and February 6, 2006 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 
4.71a, Diagnostic Code 5258 (2008). 

6.  The schedular criteria for an initial evaluation in 
excess of 20 percent for meniscus tear of the right knee have 
not been met as of February 6, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5258 
(2008). 

7.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
been not been for the entire appeals period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2008).

8.  The criteria for a separate 10 percent evaluation for 
postoperative lateral meniscectomy of the left knee have been 
met as of October 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008).

9.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met in regard to the issues of 
entitlement to service connection for right middle finder 
condition, entitlement to an increased rating for tinnitus, 
residuals of a fracture of the right first toe, bilateral 
degenerative joint disease of the hips, degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
bilateral foot plantar fasciitis and entitlement to special 
monthly compensation based on need for aid and attendance. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A November 2002 VCAA letter provided to the Veteran included 
the criteria for establishing entitlement to service 
connection for hepatitis.  This letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  However, the notice provided did not address 
either the rating criteria or the effective date provisions 
that are pertinent to the Veteran's claim.  Such error is 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed condition.  

Regarding the Veteran's initial increased rating claim for 
his bilateral knee conditions, the rating decision dated in 
February 2005 granted the Veteran's claim of entitlement to 
service connection for degenerative joint disease of both 
knees; therefore, these claims are now substantiated.  As 
such, the Veteran's filing of an appeal as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

With respect to the issue of restoration of service 
connection for hepatitis C, the Board notes that here are 
specific notice requirements found in 38 C.F.R. § 3.105 (d) 
which is applicable to severance of service connection.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements found in 
the VCAA.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general."  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more 
specific statute will be given precedence over a more general 
one . . . .") quoting Busic v. United States, 446 U.S. 398, 
406 (1980); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
176-7 (2005).

In this case, VA sent the Veteran a notice letter in October 
2008, which informed him of the proposal to sever service 
connection for hepatitis C.  Significantly, the Veteran was 
provided with detailed reasons for the proposed severance and 
the type of information or evidence he could submit in 
response.  He was informed of his right to a personal hearing 
on this matter.  The October 2008 letter also informed the 
Veteran that unless additional evidence is received within 60 
days, his service connection for hepatitis C would be 
severed.  See 38 C.F.R. §§ 3.105, 3.114(b) (2008).  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, letters from 
a private physician and VA examinations dated in November 
2004, January 2007 and April 2008.  A transcript of the April 
2009 Board hearing is associated with the file.  
Additionally, the claims file contains the Veteran and his 
private physician's statements in support of his claims.  The 
Board has carefully reviewed the Veteran's statements and it 
concludes that he has not identified further available 
evidence not already of record.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Merits of the Claims for Service Connection

The Veteran filed a claim for hepatitis.  The RO denied the 
Veteran's claim for hepatitis A in January 2003.  The Veteran 
appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

As indicated above, in order for the Veteran to be entitled 
to service connection for hepatitis A, the medical evidence 
must show a current diagnosis of that disability.  The 
Veteran's service medical records note a diagnosis of 
hepatitis in April 1979.  A VA examination report dated in 
November 2004 noted that the Veteran had hepatitis A in 
service and that he was hospitalized for two to three weeks.  
The Veteran reported that several other people in his unit 
were also ill with hepatitis.  The examiner noted that the 
Veteran's hepatitis A antibody was negative, which confirms 
that the Veteran never was infected with hepatitis A.  Thus, 
the Board finds that the competent medical evidence of record 
shows that the Veteran does not have a current diagnosis of 
hepatitis A.  

Without evidence of a current disability, the Board must find 
that the Veteran's claim of entitlement to service connection 
for hepatitis A is not warranted.  The benefit of the doubt 
doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  
  
III.  Merits of the Claim for Restoration of Service 
Connection

Preliminarily, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of 
service connection and that VA is not limited to the law and 
the record that existed at the time of the original decision.  
Stallworth, 20 Vet. App. at 488; see also Allen v. Nicholson, 
21 Vet. App. 54, 59 (2007).  In fact, the Court noted that 
the regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance.  The Court 
reiterated that "[i]f the Court were to conclude that . . . 
a service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Stallworth, 20 Vet. 
App. at 488 (quoting Venturella v. Gober, 10 Vet. App. 340, 
343 (1997)).  Severance decision focuses not on whether the 
original decision was clearly erroneous, but on whether the 
current evidence established that service connection is 
clearly erroneous.  Id.

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  

The Veteran was granted entitlement to service connection for 
hepatitis C in February 2005.  The rating decision noted that 
the Veteran denied any post service risk factors for 
hepatitis C during the November 2004 VA examination.  The 
Veteran reported several risk factors in service, including 
sharing razors with his roommates who were intravenous drug 
users, receiving inoculations with air guns and being in jail 
for six months.  After the examiner reviewed the risk factors 
the Veteran reported from service, he determined that the 
most likely source of the infection statistically speaking 
was the period of incarceration during service.  The rating 
decision reported that there was evidence in the record of 
the Veteran's in-service incarceration and therefore, the RO 
granted service connection for hepatitis C.   

In October 2008, the RO sent the Veteran a rating decision 
proposing to sever service connection for hepatitis C.  The 
decision noted that in order to establish service connection 
for a claimed disability, the facts must show that the 
disability was incurred in or aggravated by military service 
in the line of duty.  The RO determined that the Veteran's 
hepatitis C was incurred during or caused by the period of 
in-service incarceration, which the RO considered was not in 
the line of duty.  In January 2009, the RO severed service 
connection for hepatitis C effective April 1, 2009.  

Accordingly, the Board has considered the issue of whether or 
not hepatitis C can be considered to have occurred in the 
line of duty.  The provisions of 38 C.F.R. § 3.1(m) mandate 
that the requirements of in the line of duty are not met if, 
at the time that the injury was suffered or disease 
contracted, the veteran was either: (1) avoiding duty by 
desertion, or absent without leave which materially 
interfered with the performance of military duty; (2) 
confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  See also 38 U.S.C.A. § 105 (West 2002).  The 
language of section 3.1(m), by qualifying the type of 
confinement under a sentence of a court-martial to that which 
involved an 'unremitted dishonorable discharge' strongly 
implies that if the dishonorable discharge is remitted or if 
confinement by reason of a court-martial sentence other than 
one that included an unremitted dishonorable discharge, does 
not prohibit a favorable line-of-duty determination for an 
injury or disease contracted during the confinement.  The 
Board observes that the Veteran's sentence in August 1980 
under court martial included discharge from the service with 
a bad conduct discharge, confinement at hard labor for four 
months and forfeiture of $ 200 in pay per month.  In January 
1981, as a matter of executive clemency, the unexecuted 
portion of the sentence to a bad conduct discharge was 
suspended until the end of the Veteran's current enlistment 
at which time unless the suspension was sooner vacated, the 
unexecuted portion of the sentence would be remitted without 
further action.  In this case, the Veteran's bad conduct 
discharge was remitted and his DD Form 214 shows that he was 
discharged under honorable conditions.  As the bad conduct 
discharge was remitted, the Board finds that the Veteran's 
confinement under sentence of court-martial did not involve 
an unremitted dishonorable discharge.  Thus, the Board has 
determined that the hepatitis C, which was most likely 
contracted by the Veteran during his in-service 
incarceration, is considered as incurred in the line of duty.

The Board notes that severance requires that the evidence 
establish that there was clear and unmistakable error in 
granting service.  As such, the conclusion that the Veteran 
incurred hepatitis C while incarcerated in military service 
and a grant of service connection based on that conclusion is 
not deemed clearly and unmistakably erroneous.  VA has the 
burden of proving that the grant of service connection was 
CUE, and this burden has not been met.  Restoration of 
service connection for hepatitis C is warranted.  

IV.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected degenerative joint disease 
with postoperative lateral meniscectomy of the left knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010.  38 C.F.R. § 4.71a.  The Veteran's right knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010 prior to February 6, 2006 and 20 percent disabling 
under Diagnostic Code 5258 as of February 6, 2006.

Degenerative arthritis is rated based on limitation of motion 
of the affected joint under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5010, 
traumatic arthritis is rated analogous to degenerative 
arthritis.  Degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating a 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
On September 17, 2004, the VA General Counsel issued 
VAOPGCPREC 9-2004, which found that a veteran could receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, dislocation of the semilunar cartilage 
of the knee with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent evaluation.  
Removal of semilunar cartilage, symptomatic warrants a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5259.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

During the November 2004 VA examination, the Veteran asserted 
that he had bilateral knee pain in the anterior and 
peripatellar region rated as 7 out of 10 for his right knee 
and 8 out of 10 for his left knee.  He reported that his 
knees lock and buckle approximately four to eight times a 
year.  The Veteran noted that he can walk a half mile, but he 
cannot run.  He has difficulty going up and down stairs, but 
he can climb one flight of stairs.  Physical examination of 
the knees revealed mild crepitus with passive flexion and 
extension bilaterally.  He was able to do deep knee bends 
repeatedly without difficulty.  The examiner did not identify 
any effusions.  There was no patellar compression tenderness.  
The right and left knee were able to flex to 140 degrees and 
extend to zero degrees.  Bilateral medial and lateral 
collateral ligaments were stable.  Lachman's and McMurray's 
tests were negative for both knees.  

An X-ray of the Veteran's left knee in April 2005 revealed 
mild osteoarthritis in all three compartments of the knee 
joint and two ossified loose bodies in the anterior lateral 
compartment.  An MRI of the Veteran's left knee in June 2005 
showed a complex tear of the lateral meniscus with medial 
displacement of the anterior horn.  An X-ray of the Veteran's 
right knee in April 2005 revealed mild chondromalacia of the 
medial meniscus.  An MRI of the Veteran's right knee in 
September 2005 revealed severe discoid degeneration of the 
posterior horn of the medial meniscus with probable chronic 
tear and a peripheral tear of the anterior horn of the medial 
meniscus with mild to moderate discoid degeneration.
 
The Veteran was provided with another VA examination in 
January 2007.  The Veteran noted that in September 2005 he 
underwent an arthroscopic surgery for the left knee, which 
repaired a lateral meniscal tear.  The examiner noted that an 
MRI in 2004 showed a meniscal tear of his right knee, but the 
Veteran has avoided surgery for the right knee.  He reported 
constant bilateral knee pain and he wears a brace on both 
knees continuously.  He did not use a cane or a crutch.  The 
Veteran is unable to run or engage in any type of sports.  He 
also asserted that he could not work due to his knee pain.  
Physical examination of the Veteran revealed that he lacked 
10 degrees of full extension in both knees.  The right knee 
was able to flex to 140 degrees and the left knee was able to 
flex to 130 degrees.  The examiner noted that the limited 
range in motion was due to painful motion.  There was no 
evidence of instability or subluxation with varus or valgus 
stress and drawer sign was negative.  The Veteran's bilateral 
knees did not have any swelling or erythema.  The Veteran 
demonstrated bilateral patellar crepitance with range of 
motion.  Following repetitive motion, there were no DeLuca 
losses.  

During a VA examination in April 2008, the Veteran reported 
the following symptoms of his bilateral knee disorder 
buckling and giving way more in the right knee than the left, 
pain, swelling, stiffness and grinding on a daily basis.  The 
severity of these symptoms was mild to moderate and at times 
more severe.  Activities of daily living were unimpaired.  He 
can dress, undress, eat, write and drive with pain.  The 
Veteran can stand for 45 minutes and he can walk about a half 
mile without pain.  He can sit without limitation.  He cannot 
run and he has difficulty walking up and down stairs.  He 
uses a brace on both of his knees.  He reported that he has 
had no flare-ups of knee pain; however, he has pain on a 
regular basis.  Physical examination of the Veteran showed 
mild varus alignment bilaterally.  Range of motion revealed 
full extension to zero degrees on the left and extension to 5 
degrees on the right.  Flexion was limited to 130 degrees on 
the right and 135 degrees on the left.  His medial joint 
space was tender bilaterally.  Lachman was positive on the 
right knee and negative for the left knee.  Medial and 
lateral collateral ligaments were stable bilaterally.  
McMurray test was positive medially in both knees and 
negative laterally in both knees.  There was some small 
effusion and crepitus was noted with range of motion testing.  
Mild to moderate increase in pain noted in both knees with 
repetitive resisted extension, but not with resisted flexion.  
The bilateral knees showed mild to moderate incoordination in 
motion.  Strength was 5/5 bilaterally in extension and 
flexion.

During the Board hearing, the Veteran testified that he had 
problems with his knees buckling and giving way.  His left 
lateral meniscus was removed; however, his left knee worsened 
after the surgery.  His VA doctors would like to remove the 
right medical meniscus.  The Veteran asserted that both of 
his knees should be rated 20 percent under Diagnostic Code 
5257 for instability.
  
Right Knee 

As noted above, during the pendency of this appeal, the RO 
increased the disability rating assigned to the Veteran's 
right knee disability from 10 percent to 20 percent, 
effective February 6, 2006.  The Board has considered whether 
the Veteran is entitled to a higher disability rating for the 
entire appeals period.  Additionally, the Board has 
considered whether the staging conducted by the RO is 
appropriate and whether additional staging is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons 
discussed in more detail below, the Board finds that 
additional stages are not warranted and the stages created by 
the RO are not appropriate in light of the competent medical 
evidence of record.
 
The Veteran was rated under 38 C.F.R § 4.71a, Diagnostic Code 
5010 for arthritis of the right knee manifested by limitation 
of motion prior to February 6, 2006.  The evidence of record 
shows that the Veteran is not entitled to a higher rating for 
limitation of motion on flexion or extension under Diagnostic 
Codes 5260 and 6261.  The evidence shows that the Veteran's 
flexion is not limited to 30 degrees and extension is not 
limited to 15 degrees.  Furthermore, the evidence of record 
prior to February 6, 2006 shows that the Veteran did not have 
additional limitation with repetitive motion.  

The veteran is rated pursuant to 38 C.F.R § 4.71a, Diagnostic 
Code 5258, for dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint at 20 percent as 
of February 6, 2006.  The Board notes that the RO determined 
that the first evidence of the meniscus tear was from an out 
patient record dated February 6, 2006.  However, in reviewing 
the record, the Board found an MRI of the right knee dated 
September 17, 2005 with a diagnosis of peripheral tear of the 
anterior horn of the medial meniscus.  The Board also notes 
that the MRI shows small joint effusion and the VA 
examination in November 2004 reported pain, buckling and 
giving way.  Accordingly, the Veteran is entitled to the 20 
percent rating under Diagnostic Code 5258 for dislocated 
cartilage with locking, pain and effusion as of September 17, 
2005.  

The Board notes that Diagnostic Code 5258 only allows for a 
20 percent disability.  Therefore, the veteran cannot receive 
a higher rating than 20 percent under 38 C.F.R § 4.71a, 
Diagnostic Code 5258 for the meniscus tear of the right knee. 

The Board has also considered whether the veteran is entitled 
to a separate rating for his right knee disability under 
other diagnostic codes and has determined that the Veteran is 
entitled to a separate disability rating under Diagnostic 
Code 5010 as of February 6, 2006.  The VA Office of General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  Although the General Counsel has not offered an 
opinion on whether compensating a claimant for separate 
functional impairment under Diagnostic Code 5258 and 5003, 
that conclusion is consistent with the above General Counsel 
opinion.  Furthermore, the United States Court of Veterans 
Appeals held that separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Diagnostic Code 5258 and 5003 may apply to different 
disabilities or to different manifestations of the same 
disability.  In this case, Diagnostic Code 5258 relates to 
damage or deterioration to cartilage and Diagnostic Code 5003 
deals with deterioration of the bone, including development 
of osteophytes as confirmed by x-ray.

The Board concludes that the manifestations compensated under 
Diagnostic Code 5258 are not the same as the manifestations 
of limitation of motion contemplated under Diagnostic Code 
5003.  The Veteran's symptoms include a meniscus tear, 
locking of the knees, and arthritis in addition to osteophyte 
formation of the medial compartment, small joint effusion and 
painful movement.  See VA examination reports dated in 
January 2007 and April 2008 and an MRI report dated in 
September 2005.  The medical evidence also provides evidence 
of both arthritis and cartilage damage.  Based on the 
foregoing, a separate rating may be assigned under Diagnostic 
Code 5003.

X-rays of the Veteran's right knee in September 2004 revealed 
mild degenerative joint disease.  The medical evidence shows 
that at the worst, the Veteran's extension is limited to 10 
degrees and flexion is limited to 135 degrees.  The Veteran 
demonstrated mild to moderate increase in pain with 
repetitive resisted extension and mild to moderate 
incoordination in the April 2008 VA examination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Even considering pain and 
incoordination, the Veteran does not exhibit the functional 
equivalent of limitation of motion to 30 degrees on flexion 
or to 15 degrees on extension or painful motion in either 
direction so as to warrant an increased rating based on 
limited or painful motion under Diagnostic Codes 5260 and 
5261.  However, even though the veteran does not meet the 
above requirements, the veteran had painful motion during the 
VA examinations and x-ray reports reveal arthritis, in his 
right knee, a major joint; thus, the Veteran will be awarded 
a separate rating of 10 percent under Diagnostic Code 5010 as 
of February 6, 2006.

The Board observes that there is no basis for a separate 
rating under Diagnostic Code 5257.  Although the symptoms of 
the Veteran's right knee disability might suggest instability 
under Diagnostic Code 5257, those symptoms are already 
included under Diagnostic Code 5258.  The evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In Esteban, the 
Court found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  In this case, the degeneration of the cartilage 
in the knee, including the medial and lateral meniscus, 
erosive changes to the medial femoral condyle, complaints by 
the veteran of frequent locking of the knees were symptoms 
applied under Diagnostic Code 5258.  The symptoms of locking 
and giving way could also be used as evidence of possible 
instability of the right knee under Diagnostic Code 5257.  
However, these symptoms are most closely aligned with 
cartilage damage under Diagnostic Code 5258.  In addition, 
the VA examinations dated in January 2007 and April 2008 and 
the MRI in September 2005 document that the medial and 
lateral collateral ligaments are intact and the anterior and 
posterior cruciate are normal.  This indicates that there is 
no additional or severe instability of the knee.  If the 
cartilage damage was rated under Diagnostic Code 5257, there 
is still no evidence of severe right knee instability and 
therefore, the disability would not be rated higher than 20 
percent.  Thus, a rating under Diagnostic Code 5257 is not 
warranted.

The Board has considered the applicability of other 
diagnostic codes.  Diagnostic codes 5256, 5257 and 5262 are 
the only other codes for the knee and leg that provide a 
higher rating than 10 percent.  However, prior to September 
17, 2005, the evidence shows that the Veteran does not have 
ankylosis of the knee, instability of the knee, dislocated 
semilunar cartilage with frequent episodes of locking pain 
and effusion into the joint, removal of semilunar cartilage 
or impairment of the tibia and fibula.  Thus, Diagnostic 
Codes 5256, 5257, 5259 and 5262 for knee and leg conditions 
are not applicable in this case prior to September 17, 2005.  
As of September 17, 2005, Diagnostic Codes 5256 and 5262 are 
the only other codes for the knee and leg that provide a 
higher rating than 20 percent.  However, the Veteran does not 
have ankylosis of the knee or impairment of the tibia and 
fibula.  Accordingly, diagnostic codes 5256 and 5262 for knee 
and leg conditions are not applicable in this case.  

Left Knee

Based on the evidence of record, the Veteran is not entitled 
to the next higher rating of 20 percent for his left knee 
disability under Diagnostic Codes 5260 and 5261.   The 
evidence does not show that the Veteran's extension of the 
left knee is limited to 15 degrees or that flexion is limited 
to 30 degrees.  The Veteran demonstrated mild to moderate 
level of increased in pain with repetitive resisted extension 
and mild to moderate incoordination in the April 2008 VA 
examination.  However, even considering pain and 
incoordination, the Veteran does not exhibit the functional 
equivalent of limitation of motion to 30 degrees on flexion 
or to 15 degrees on extension or painful motion in either 
direction to warrant an increased rating based on limited or 
painful motion.  

The Board notes that the Veteran is compensated for painful 
motion of the left knee; however, the symptoms of the 
Veteran's left knee disability also includes constant pain, 
buckling and giving way.  The Veteran underwent a lateral 
meniscectomy of the left knee in August 2005.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is 
warranted for cartilage, semilunar, removal of, symptomatic.  
The 10 percent rating is the maximum rating provided for 
under Diagnostic Code 5259.  The medical evidence shows that 
the Veteran's meniscus tear of the left knee was removed and 
he suffers from buckling and giving way.  As the evaluation 
for limitation of motion does not fully contemplate the 
Veteran's disability from the lateral meniscectomy, an 
additional rating under Diagnostic Code 5259, would not 
constitute pyramiding.  See 38 C.F.R. § 4.14.  As such, the 
Board finds that a separate 10 percent evaluation under 
Diagnostic Code 5259 is warranted as of October 1, 2005. 

The Board has considered the applicability of other 
diagnostic codes.  Diagnostic codes 5256, 5257, 5258 and 5262 
are the only other codes for the knee and leg that provide a 
higher rating than 10 percent.  However, the Veteran does not 
have ankylosis of the knee, dislocated semilunar cartilage or 
impairment of the tibia and fibula.  The Board notes that the 
Veteran contends that his left knee should be rated under 
Diagnostic Code 5257 for instability of the knee.  However, 
this Diagnostic Code is not appropriate, as the evidence does 
not show that the Veteran's has instability of the knee.  
Although he complains that his knee buckles and gives way, 
the objective medical evidence shows that the Veteran's 
medial and lateral collateral ligaments are stable.  
Furthermore, the Veteran's buckling and giving way was 
considered in assigning a separate rating under Diagnostic 
Code 5259.  Accordingly, diagnostic codes 5256, 5257, 5258 
and 5262 for knee and leg conditions are not applicable in 
this case.  

Extraschedular Consideration

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral knee disorder is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's bilateral knee disorder with 
the established criteria found in the rating schedule for the 
knees and legs shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The evidence does not indicate that the Veteran's service-
connected bilateral knee disorder has caused marked 
interference with employment, necessitated any frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

V.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

In a March 2009 letter submitted by the Veteran's 
representative and during the April 2009 Board hearing, the 
Veteran withdrew from appeal the issues of entitlement to 
service connection for right middle finder condition, 
entitlement to an increased rating for tinnitus, residuals of 
a fracture of the right first toe, bilateral degenerative 
joint disease of the hips, degenerative joint disease and 
degenerative disc disease of the lumbar spine, bilateral foot 
plantar fasciitis and entitlement to special monthly 
compensation based on need for aid and attendance.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the noted issues, and the appeal is 
dismissed insofar as those issues are concerned.


ORDER

1.  Entitlement to service connection for hepatitis A is 
denied.

2.  Entitlement to restoration of service connection for 
hepatitis C is granted.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is not warranted 
prior to February 6, 2006.  

4.  Entitlement to a separate 10 percent rating for 
degenerative joint disease of the right knee as of February 
6, 2006 is warranted.

5.  Entitlement to an initial evaluation of 20 percent for 
meniscus tear of the right knee between September 17, 2005 
and February 6, 2006 is warranted. 

6.  Entitlement to an initial evaluation in excess of 20 
percent for meniscus tear of the right knee as of February 6, 
2006 is not warranted.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee is 
not warranted. 

8.  Entitlement to a separate 10 percent evaluation for 
postoperative lateral meniscectomy of the left knee as of 
October 1, 2005 is warranted.

9.  The appeal is dismissed as to the issues of entitlement 
to service connection for right middle finder condition, 
entitlement to an increased rating for tinnitus, residuals of 
a fracture of the right first toe, bilateral degenerative 
joint disease of the hips, degenerative joint disease and 
degenerative disc disease of the lumbar spine, bilateral foot 
plantar fasciitis and entitlement to special monthly 
compensation based on need for aid and attendance.




REMAND

The Board finds that the issue of entitlement to an earlier 
effective date for service connection of an adjustment 
disorder with anxiety must be remanded.  The RO severed 
service connection for hepatitis C and service connection for 
an adjustment disorder secondary to hepatitis C.  It appears 
that the Veteran only appealed the issue of restoration of 
service connection for hepatitis C.  In the above decision, 
the Board granted restoration of the Veteran's hepatitis C 
claim.  During the Travel Board hearing, the Veteran noted 
that he thought if service connection for hepatitis C was 
restored that the adjustment disorder would automatically be 
restored.  The Board has determined that the claim for an 
earlier effective date for service connection for an 
adjustment disorder is inextricably intertwined with the 
issue of restoration of the adjustment disorder.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  The fact that 
these issues are inextricably intertwined does not establish 
that the Board has jurisdiction on the issue of restoration 
of service connection for an adjustment disorder, only that 
the Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the AOJ.  Accordingly, the 
Board requests that the RO consider restoration of service 
connection for an adjustment disorder with anxiety and 
thereafter, readjudicate the issue of entitlement to an 
earlier effective date for service connection of an 
adjustment disorder.  

Regarding the Veteran's claim for right ear hearing loss, a 
review of the record shows that the claims folder does not 
contain all of the veteran's service medical records.  The 
Veteran's separation examination is not associated with the 
record.  The Veteran underwent a VA examination for his 
hearing loss in November 2004.  In an addendum to the VA 
examination, the examiner provided the opinion due to normal 
hearing at the time of discharge, it is not at least as 
likely as not that the Veteran's right ear hearing loss is 
related to time spent in service.  The Board notes that the 
VA opinion is inadequate as the examiner misconstrued the 
evidence.  The Veteran's separation examination is not of 
record and the audiogram dated in 1977 referenced by the 
examiner in the opinion was not the Veteran's discharge 
examination as it was dated two years prior to the Veteran's 
separation from service.  The Veteran was provided with 
another VA examination and opinion for hearing loss in 
February 2006.  However, the VA examiner noted that he could 
not resolve the issue of whether the Veteran's right ear 
hearing loss was related to noise exposure in military 
service without resorting to mere speculation as the examiner 
could not find a discharge audiogram.  Where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as non-
evidence" that has no probative value.  Perman v. Brown, 5 
Vet. App. 237, 241 (1993) overruled on other grounds by 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008).  

The Board notes that the RO did not attempt to try to locate 
the Veteran's separation examination.  The last evidence of 
treatment in service was dated in April 1979.  The Veteran 
was not discharged from military service until September 
1981.  VA has a duty to assist the veteran in obtaining or 
confirming the unavailability of his active duty service 
treatment records that are not currently included in the 
record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the veteran's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A.  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  In this case, only one attempt has 
been made to obtain all of the Veteran's service treatment 
records.  Therefore, the RO should conduct a search for the 
Veteran's service treatment records from April 1979 to 
September 1981 to include the Veteran's separation 
examination.  

With respect to the Veteran's claim for an increased rating 
for hepatitis C, the Veteran contends that he suffers from 
daily chronic severe fatigue due to his hepatitis C that 
prevents him from working more than two to three hours per 
day and he is therefore entitled to a 100 percent disability 
rating under Diagnostic Code 7354.  The Board notes that the 
Veteran underwent a VA examination for hepatitis C in 
November 2004 and January 2007.  The VA examinations document 
the Veteran's complaints of fatigue and upper right quadrant 
pain.  However, the examiners did not comment on the severity 
of the Veteran's fatigue or the affects his hepatitis C 
symptoms may have on employment or daily life.  Accordingly, 
the Board finds that another VA examination is necessary in 
order to adequately rate the Veteran's symptoms of hepatitis 
C.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain all of 
the Veteran's service medical records 
and hospitalization records from the 
appropriate personnel department to 
include the National Personnel Records 
Center (NPRC) and the VA Records 
Management Center (RMC) for the period 
of active service from April 1979 to 
September 1981.  If no records are 
available, the RO should attempt to 
obtain records from any alternative 
source available.  If the records are 
still not available, obtain written 
confirmation of that fact.  If after 
the above steps have been taken and VA 
concludes that it is reasonably certain 
that further efforts to obtain the 
records would be futile, VA will 
provide the Veteran with notice of that 
fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) 
and allow an appropriate period of time 
for the veteran to respond.  Associate 
all documents obtained with the claims 
file.

2.	If the RO is able to obtain the results 
from an audiogram conducted near the 
time of discharge or the evidence 
otherwise indicates that an examination 
is necessary, the RO should provide the 
Veteran with a VA audiological 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
right ear hearing loss found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) causally or etiologically 
related to any symptomatology shown in 
service or any other incident thereof 
such as loud noise exposure.  The 
examiner should provide a complete 
rationale for conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	The Veteran should be afforded a VA 
hepatic disorders examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service- 
connected hepatitis C.  The claim file 
should be made available to the 
examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  
All studies indicated should be 
performed.  All the results from the 
indicated studies should be made 
available to the examining physician 
prior to the completion of his or her 
examination report. 

In the examination report, the examiner 
should clearly indicate the following:  
(1) whether there is serologic evidence 
of hepatitis C infection; (2) whether 
the Veteran has near-constant 
debilitating symptoms; (3) whether the 
Veteran has any daily or intermittently 
symptoms of fatigue, malaise, nausea, 
vomiting, anorexia (with substantial or 
minor weight loss),  arthralgia, right 
upper quadrant pain, and hepatomegaly, 
or is nonsymptomatic; and (4) whether 
his symptoms cause incapacitating 
episodes, and if so for how many total 
weeks during the past 12-month period 
(e.g. a total of two, four, or six 
weeks in duration). 

The examiner should provide a rationale 
for all the opinions expressed in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries mention 
above, the examiner should explain why 
it is not feasible to respond.

4.	As the Board granted restoration of 
hepatitis C, the RO should reevaluate 
its decision to sever service 
connection for an adjustment disorder 
secondary to hepatitis C. 

5.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for right ear hearing loss, 
entitlement to an earlier effective 
date for service connection of an 
adjustment disorder with anxiety and 
entitlement to an increased rating for 
hepatitis C, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


